22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.            The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent Number 11/052,549 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance              
        Claims 1-20 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the stem comprising an outer surface comprising a planar portion, wherein the planar portion extends longitudinally along the pivot axis and faces away from the pivot axis, in combination with other limitations set forth in claim 1. The prior art also fails to teach that the stem extends longitudinally along the pivot axis, the stem comprising a planar outer surface that extends longitudinally along the pivot axis and faces away from the pivot axis, in combination with other limitations set forth in claim 8. The prior art also fails to teach that the stem, which is received within the first central aperture of the first bearing and the second central aperture of the second bearing, comprises a planar outer surface that faces towards at least one of the first bearing and the second bearing, in combination with other limitations set forth in claim 15. 
	
             Regarding claims 1, 8 and 15, a Non-patent literature as document A1 (Kershaw ZT 450 https://www.youtube.com/watch?v=wB-8VM6aPS), provided by the IDS submitted on 07/06/2021, hereinafter Kershaw, and France (2015/0325731), as applied to the rejection of the claims in the Non-Final Rejection mailed on 05/13/2022, fail to teach the above-mentioned limitations.

             It should be noted that the applicant arguments provided in pages 10-12 of the remarks, submitted on 08/10/2022, are persuasive. Examiner agrees with the applicant that modifying Kershaw’s stem with a planar portion, as taught by France, would result in accumulation of more garbage and sand blasting which disrupt the bearings. Therefore, a combination of Kershaw’s stem and France’s planar portion is not permissible, since it would destroy the function of Kershaw’s folding knife.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 8 and 15.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comment
3.          In view of amendments to the claims, objection to the drawings under 37 CFR 1.83(a) and rejection of the claims under 35 U.S.C. 112, first and second paragraphs, as set forth in the Non-Final Office action mailed on 05/13/2022, have been withdrawn.  

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 23, 2022